Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 4/19/22 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 4/19/22. Claims 1 and 6-10 have been amended. Claims 1-2, 4-10, and 12-13 are allowed.
				EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for claim 1, and 6-10 was given in a telephone interview with Chien-hung Yu (Reg. # 74923) on 5/12/22. 
The claims have been amended as follows: 
	1(currently amended). A ladder diagram program generation assistance device comprising:
an input interface, receiving an input related to generation and editing of a ladder diagram program;
a processor, when the input interface receives a command name of function blocks related to a ladder circuit to be inserted into the ladder diagram program generated and edited at a time, searching for a ladder circuit that has a command name which is the same as the command name input at the input interface and repeatedly appeared for a predetermined number of times or more in a search range of the ladder diagram program, and extracting the searched ladder circuit as a partial circuit, wherein a search range in which the processor searches for the partial circuit is a range from a first row at beginning of the ladder diagram program to a row in which the function block with presently input command name is to be added;
a display, displaying the partial circuit extracted by the processor as a candidate ladder circuit corresponding to the received command name; and
wherein when a selection of the input candidate displayed on the display is received, the processor is further configured to replace, with the selected input candidate, the ladder circuit of which the command name has been input by the input interface, and
when the circuit and other ladder circuits connected to the function blocks are common between the searched ladder circuit, the processor further extracts a circuit formed by the searched ladder circuit and the other ladder circuits as the partial circuit.

6 (currently amended). A ladder diagram program generation assistance device comprising:
an input interface, receiving an input related to generation and editing of a ladder diagram program;
a processor, when the input interface receives a variable name of function blocks related to a ladder circuit to be inserted into the ladder diagram program generated and edited at a time, searching for a ladder circuit that has a variable name which is the same as the variable name input at the input interface and repeatedly appeared for a predetermined number of times or more in a search range of the ladder diagram program, and extracting the searched ladder circuit as and extracting a partial circuit, wherein a search range in which the processor searches for the partial circuit is a range from a first row at beginning of the ladder diagram program to a row in which the function block
a display, displaying, the partial circuit extracted by the processor as a candidate ladder circuit corresponding to the received variable name; and
wherein when a selection of the input candidate displayed on the display is received, the processor is further configured to replace, with the selected input candidate, the ladder circuit of which the variable name has been input by the input interface, and
when the circuit and other ladder circuits connected to the function blocks are common between thesearched ladder circuit, the processor further extracts a circuit formed by the searched ladder circuit and the other ladder circuits as the partial circuit.
7. (currently amended) A ladder diagram program generation assistance method, causing a computer to perform:
a partial circuit search step of when an input interface receiving an input related to generation and editing of a ladder diagram program receives a command name of function blocks related to a ladder circuit to be inserted into the ladder diagram program generated and edited at a time, searching for a ladder circuit that has a command name which is the same as the command name input at the input interface and repeatedly appeared for a predetermined number of times or more in a search range of the ladder diagram program, and extracting the searched ladder circuit as a partial circuit, wherein a search range in which the partial circuit search step searches for the partial circuit is a range from a first row at beginning of the ladder diagram program to a row in which the function block with presently input command name is to be added;
a display step of displaying the partial circuit extracted in the partial circuit search step as a candidate ladder circuit corresponding to the received command name; and
a replacement step of when a selection of the input candidate displayed by the display step is received, replacing, with the selected input candidate, the ladder circuit of which the command name has been input by the input interface,
wherein when the circuit and other ladder circuits connected to the function blocks are common between the searched ladder circuit, the processor further extracts a circuit formed by the searched ladder circuit and the other ladder circuits as the partial circuit.
8. (currently amended) A ladder diagram program generation assistance method, causing a computer to perform:
a partial circuit search step of when an input interface receiving an input related to generation and editing of a ladder diagram program receives a variable name of function blocks related to a ladder circuit to be inserted into the ladder diagram program generated and edited at a time, searching for a ladder circuit that has a variable name which is the same as the variable name input at the input interface and repeatedly appeared for a predetermined number of times or more in a search range of the ladder diagram program, and extracting the searched ladder circuit as a partial circuit, wherein a search range in which the partial circuit search step searches for the partial circuit is a range from a first row at beginning of the ladder diagram program to a row in which the function block with presently input variable name is to be added;
a display step of displaying an input candidate corresponding to the partial circuit extracted in the partial circuit search step; and
a replacement step of when a selection of the input candidate displayed by the display step is received, replacing, with the selected input candidate, the ladder circuit of which the variable name has been input by the input unit interface,
when the circuit and other ladder circuits connected to the function blocks are common between the searched ladder circuit, the processor further extracts a circuit formed by the searched ladder circuit and the other ladder circuits as the partial circuit.
9. (currently amended) A non-transitory computer readable recording medium that stores a ladder diagram program generation assistance program, the ladder diagram program generation assistance program causing a computer to perform:
a partial circuit search step of when an interface receiving an input related to generation and editing of a ladder diagram program receives a command name of function blocks related to a ladder circuit to be inserted into the ladder diagram program generated and edited at a time, searching for a ladder circuit that has a command name which is the same as the command name input at the input interface and repeatedly appeared for a predetermined number of times or more in a search range of the ladder diagram program, and extracting the searched ladder circuit as a partial circuit, wherein a search range in which the partial circuit search step searches for the partial circuit is a range from a first row at beginning of the ladder diagram program to a row in which the function block with presently input command name is to be added;
a display step of displaying
a replacement step of when a selection of the input candidate displayed by the display step is received, replacing, with the selected input candidate, the ladder circuit of which the command name has been input by the interface,
when the circuit and other ladder circuits connected to the function blocks are common between thesearched ladder circuit, the processor further extracts a circuit formed by the searched ladder circuit and the other ladder circuits as the partial circuit.
10. (currently amended) A non-transitory computer readable recording medium that stores a ladder diagram program generation assistance program, the ladder diagram program generation assistance program causing a computer to perform:
a partial circuit search step of when an input interface receiving an input related to generation and editing of a ladder diagram program receives a variable name of function blocks related to a ladder circuit to be inserted into the ladder diagram program generated and edited at a time, searching for a ladder circuit that has a variable name which is the same as the variable name input at the input interface and repeatedly appeared for a predetermined number of times or more in a search range of the ladder diagram program, and extracting thesearched ladder circuit as a partial circuit, wherein a search range in which the partial circuit search step searches for the partial circuit is a range from a first row at beginning of the ladder diagram program to a row in which the function block with presently input variable name  is to be added;
a display step of displaying the partial circuit extracted in the partial circuit search step as a candidate ladder circuit corresponding to the received command name; and
a replacement step of when a selection of the input candidate displayed by the display step is received, replacing, with the selected input candidate, the ladder circuit of which the variable name has been input by the input unit interface,
when the circuit and other ladder circuits connected to the function blocks are common between thesearched ladder circuit, the processor further extracts a circuit formed by the searched ladder circuit and the other ladder circuits as the partial circuit. 

Allowable Subject Matter
5.	Claims 1-2, 4-10, and 12-13 are allowed once 35 U.S.C 112(b) rejection is overcome.
The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Hasegawa (US PG Pub: 2009/0007000) teaches a ladder diagram program generation assistance device comprising: an input interface, receiving an input related to generation and editing of a ladder diagram program; a processor, when the input interface receives a command name of function blocks related to a ladder circuit to be inserted into the ladder diagram program generated and edited at a time, searching for and extracting a partial circuit corresponding to the ladder circuit with the received command name; a display, displaying an input candidate corresponding to the partial circuit extracted by the processor; wherein when a selection of the input candidate displayed on the display is received, the processor is further configured to replace, with the selected input candidate, the ladder circuit of which the command name has been input by the input interface.
	Yamaoka (Pub: 2016/0034259) disclose a sequence-program-component creation program that causes a computer to perform according to one aspect of the present invention is constructed to include: a searching step of searching an overall circuit of a sequence program for a common logic part and extracting a logic pattern that appears in common in a circuit pattern arranged in the common logic part as a common circuit pattern; a component-candidate displaying step of displaying an extracted common circuit pattern as a candidate for a program component; a component registration setting step of registering a common circuit pattern selected by a user from candidates for the program component; and a replacing step of replacing the common logic part of the sequence program with the program component (Para. [0007]).
	None of the prior art on record taken either alone or in obvious combination disclose a ladder circuit that has a variable name which is the same as the variable name input at the input interface and repeatedly appeared for a predetermined number of times or more in a search range of the ladder diagram program, and extracting a searched ladder circuit as a partial circuit, wherein a search range in which the processor searches for the partial circuit is a range from a first row at beginning of the ladder diagram program to a row in which the function block with presently input command name is to be added with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Claims 2, 4-5 and 12-13 are allowed due to their direct/indirect dependency on claim 1.
7. 	Independent claim 6-10 recites the same allowable limitation as claim 1. Therefore claim 6-10 are also allowed.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Iwatsu (Pub: 2015/0094829) disclose a sequence program creation device that creates a sequence program by graphically arranging constituent elements of a program on an editor screen, including: a search-key-circuit specification unit that specifies a search key circuit; a search-area specification unit that specifies a search area for searching for a circuit similar to the search key circuit; a search-index specification unit that specifies at least one of a graphical similarity to the search key circuit, a logical similarity to the search key circuit, and a keyword similarity related to the search key circuit as an index in a process of calculating a similarity to the search key circuit; a similarity calculation unit that calculates a similarity to the search key circuit specified by the search-key-circuit specification unit, on a basis of the index specified by the search-index specification unit, for each circuit included in the search area specified by the search-area specification unit; a search-target-part determination unit that determines whether the similarity is equal to or more than a predetermined threshold for each circuit for which the similarity calculation unit has calculated the similarity; and a search-result display-screen display unit that displays on a search-result display screen a circuit whose similarity is determined to be equal to or more than the predetermined threshold by the search-target-part determination unit (Para. [0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116